Title: To Thomas Jefferson from Albert Gallatin, 29 May 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            May 29th 1807
                        
                        It was determined some time ago by you that the collector of Yorktown Virga., who had made no returns for
                            some years tho’ repeatedly requested to do it, should be removed: and Mr. Basset was requested to recommend a successor.
                            The recommendations now enclosed contain also an apology for the present officer. To me it appears insufficient: but you
                            will be able to decide how far the circumstance of the application of his salary to the support of his sisters ought to
                            operate. 
                  With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    